NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 14-4423
                                    ___________

                               RICHARD REICHART,
                                           Appellant

                                          v.

     JOHN WETZEL, Individually and in his Official Capacity as Secretary of the
  Pennsylvania Department of Corrections; STEVEN GLUNT, Individually and in his
  Official Capacity as Superintendent of the Pennsylvania Department of Corrections;
 DAVID J. CLOSE, Individually and in his Official Capacity as Deputy Warden of the
Pennsylvania Department of Corrections; KENNETH HOLLIBAUGH, Individually and
     in his Official Capacity as Deputy Warden of the Pennsylvania Department of
  Corrections; MR. BOONE, Individually and in his Official Capacity as Maintenance
  Supervisor of the Pennsylvania Department of Corrections; PA DEPARTMENT OF
 CORRECTIONS; WEXFORD HEALTH SERVICES, in their Individual and Official
Capacity as Health Care Provider of Corrections; DR. MUHAMMAD GHASSAN NAJI,
   Individually and in his Official Capacity as Medical Director of the Pennsylvania
                                Department of Corrections
                      ____________________________________

                   On Appeal from the United States District Court
                      for the Western District of Pennsylvania
                       (D.C. Civil Action No. 3-14-cv-00021)
                      District Judge: Honorable Kim R. Gibson
                    ____________________________________

                      Submitted Under Third Circuit LAR 34.1(a)
                           on Tuesday, December 6, 2016

             Before: FISHER, KRAUSE, and MELLOY, ∗ Circuit Judges

                         (Opinion filed: December 27, 2016)

      ∗
       The Honorable Michael J. Melloy, Circuit Judge for the United States Court of
Appeals for the Eighth Circuit, sitting by designation.
                                        OPINION**


KRAUSE, Circuit Judge.

       Richard Reichart, an inmate at the State Correctional Institution in Houtzdale,

Pennsylvania, appeals two orders of the District Court dismissing his amended complaint

and denying his motion to alter or amend judgment. For the reasons set forth below, we

will vacate and remand. 1

       On January 30, 2014, proceeding pro se and in forma pauperis, Reichart filed a

civil rights action against the Pennsylvania Department of Corrections and various DOC

employees and affiliated medical providers, alleging Defendants provided negligent and

reckless medical care after Reichart injured his foot by stepping into a hole in a prison

walkway. Screening Reichart’s complaint pursuant to 28 U.S.C. § 1915A, a Magistrate

Judge recommended dismissal without prejudice to proceeding in state court and afforded

Reichart fourteen days to file an amended pleading stating a federal claim.

       Reichart timely amended his complaint, asserting Eighth and Fourteenth

Amendment claims arising out of Defendants’ failure to maintain safe premises and




       **
         This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
       1
         Counsel for Reichart is appearing pro bono. We express our gratitude to counsel
for accepting this matter pro bono and for the quality of his representation. Lawyers who
act pro bono fulfill the highest service that members of the bar can offer to indigent
parties and to the legal profession.
                                             2
to provide necessary and appropriate medical treatment for injuries to his foot. On March

4, 2014, the District Court adopted the Magistrate Judge’s Report and Recommendation

and dismissed the amended complaint by summary order, finding Reichart failed to state

a federal claim and disallowing further leave to amend.

       Within one week, Reichart moved to alter or amend judgment pursuant to Federal

Rule of Civil Procedure 59(e), and the Magistrate Judge recommended denial. Reichart

objected to the Magistrate Judge’s Report and Recommendation and filed a second

amended complaint comprising new claims against Defendants. On October 17, 2014,

the District Court summarily denied the motion without acknowledging Reichart’s

second amended complaint, and this appeal followed. Reichart challenges both orders of

the District Court. 2

       We apply plenary review to a district court’s sua sponte dismissal of a complaint

for failure to state a claim under the Prison Litigation Reform Act, Allah v. Seiverling,

229 F.3d 220, 223 (3d Cir. 2000), and we review denial of a motion pursuant to Federal

Rule of Civil Procedure 59(e) for abuse of discretion, Burtch v. Milberg Factors, Inc.,

662 F.3d 212, 220 (3d Cir. 2011). As a general rule, district courts are required to offer

amendment in civil rights cases, particularly to pro se plaintiffs, unless doing so would be

“inequitable or futile.” Fletcher-Harlee Corp. v. Pote Concrete Contractors, Inc., 482
F.3d 247, 251 (3d Cir. 2007). We have advised that “[t]he refusal to grant leave without

any justification for the denial can be an abuse of discretion.” Cureton v. Nat’l


       2
       The District Court had jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367, and
we have jurisdiction pursuant to 28 U.S.C. § 1291.
                                             3
Collegiate Athletic Ass’n, 252 F.3d 267, 276 (3d Cir. 2001); see Lake v. Arnold, 232 F.3d
360, 373 (3d Cir. 2000). Further, it is axiomatic that pro se pleadings must be construed

liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

       Here, the District Court’s abuse of discretion is manifest. Its orders, both of which

dispose of an intervening pleading filed by Reichart following the Magistrate Judge’s

Report and Recommendation, offer no substantive analysis for our review. The first

order—dismissing the case in toto—addresses Reichart’s amended complaint in a cursory

manner, adopts wholesale the Report and Recommendation that preceded its filing, and

proscribes further pleading without explanation. The second order—denying Reichart’s

Rule 59(e) motion—fails to acknowledge the presence of Reichart’s second amended

complaint and provides no reasons for the decision to deny. Thus, the District Court’s

scant analysis forecloses us from conducting meaningful review and deprives Reichart of

the fair process due all litigants.

       We also note that Reichart’s filings were timely and appear to be made in good

faith. His amended complaint met the fourteen-day deadline established by the first

Report and Recommendation, and his motion to alter or amend was submitted within one

week of the District Court order dismissing his case. Moreover, each new iteration of his

complaint carefully supplements his allegations in an attempt to state a federal claim. In

sum, the perfunctory screening Reichart received constitutes an abuse of discretion, and

we are compelled to vacate and remand with instructions to the District Court to consider

and to provide a reasoned analysis of Reichart’s proposed amended pleadings.



                                             4